Citation Nr: 1213253	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.P.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran a rating higher than 10 percent for his service-connected degenerative arthritis of the lumbar spine.

The Veteran requested a Central Office hearing before the Board.  The requested hearing was conducted in April 2006 in Washington, DC, by the undersigned Veterans Law Judge.

In a January 2009 rating decision, the RO granted an increased evaluation of 20 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective May 6, 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  Thus, both increased rating claims remain on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In July 2007 and June 2009 the Board remanded the increased rating claims for additional development.  

In a March 2011 decision, the Board denied the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  The Board also remanded the claims of: (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, since May 6, 2008, and (2) entitlement to a total disability rating based on individual unemployability (TDIU).  These claims were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The development has not been completed, and thus these claims are not currently before the Board on appeal.

The Veteran appealed the March 2011 Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate the March 2011 Board denial and remand the claim back to the Board.  In a November 2011 Order, the Court granted the JMR.  The Board's remand directives were left intact.  The issue of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008, was remanded back to the Board for appellate disposition.

The issue of entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected degenerative arthritis of the lumbar spine, has been raised by the record in a February 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

Following the certification of this appeal to the Board in January 2011, additional medical and lay evidence was added to the claims file.  In response, the Board sent the Veteran a letter asking whether he waived his right to have the RO consider this additional evidence in the first instance.  In response, the Veteran notified the Board in February 2012 that he wanted his appeal remanded back to the RO for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


